Citation Nr: 0503572	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post anterior cruciate ligament tear reconstruction of 
the right knee.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1986 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim for an initial increased rating for a right knee 
disability. 

The Board notes that the veteran injured his knee in service; 
thereafter, he underwent ligament excision and a 
meniscectomy.  Service connection was established for right 
knee disability and a 10 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for recurrent 
subluxation or lateral instability.

VA examined the veteran's right knee in July 2003.  The 
examiner diagnosed the veteran with status post anterior 
cruciate ligament tear reconstruction.  Range of motion 
testing disclosed that the veteran was able to extend the 
knee to zero degrees and flex the knee to 120 degrees.  
Although the examiner requested that an x-ray study be taken 
of the veteran's right knee, it does not appear that it was 
done.  An x-ray study is important in this case because the 
VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).

Furthermore, the examiner did not report evidence of 
subluxation or instability.  Subsequently, however, the 
veteran reported in his March 2004 VA Form 9 that he 
experienced instability and locking of his right knee.  This 
evidence indicates that the veteran's right knee disability 
may have worsened in severity.  The Board notes that the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Consequently, the July 2003 examination report is not 
adequate for adjudication purposes.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:  

1.  The RO should request the appellant 
to submit any pertinent evidence in his 
possession and to either submit or 
provide the information and any necessary 
authorization to enable the RO to obtain 
any other medical evidence, not already 
of record, pertaining to treatment or 
evaluation of his right knee since 2003.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request he 
provide a copy of the outstanding 
evidence.  

3.  After obtaining any outstanding 
medical records identified by the 
appellant, the RO should arrange for him 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected right knee disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
x-rays, should be performed.  



?	The examiner should undertake range 
of motion studies for the right 
knee, noting the exact measurements 
for flexion and extension, 
specifically identifying any 
excursion of motion accompanied by 
pain.  The examiner should identify 
any objective evidence of pain and 
attempt to assess the extent of any 
pain.  

?	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not possible, 
the examiner should so state.  

?	The examiner should also express an 
opinion concerning whether there 
would be additional limits of 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not possible, 
the examiner should so state.  

?	The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the right knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

?	The examiner should also provide an 
opinion concerning the impact of the 
right knee disability on the 
veteran's ability to work and 
provide the supporting rationale for 
this opinion.

4.  The RO should ensure the examination 
report is complete and addresses all 
questions asked and also undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If 
arthritis of the right knee is shown by 
x-ray, then the RO should specifically 
consider whether separate ratings are 
warranted for limitation of flexion of 
the right knee, limitation of extension 
of the right knee and recurrent 
subluxation or lateral instability of the 
right knee.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran a supplemental statement of the 
case and afford him the appropriate 
opportunity for response thereto before 
the case is returned to the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




